DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are presented for examination.

Priority
The claim for priority from US Provisional 62,847,429 filed on 14 May 2019 is duly noted.

Specification
The disclosure is objected to because of the following informalities: 
In [0012], line 1: “sporadicly taken place” should read –sporadically taken place–.
Appropriate correction is required.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. see [0018].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 6-11, 13, and 15-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2018/0086833 A and Kim hereinafter) in view of Hanes et al. (US Patent 8,495,626 B1 and Hanes hereinafter).
As to claims 1 and 11, Kim discloses a system and method for hacking test, the system and method having:
a wireless front end (Figure 1); 
processing circuitry communicatively coupled to the wireless front end and to at least one target device, the processing circuitry configured to: generate mutated packets based upon a device state of the at least one target device (page 19, lines 16-17, 32-33); 
provide the mutated packets to the wireless front end for transmission to the at least one target device (page 16, line 11; page 19, lines 16-17, 32-33); 
receive feedback information from the at least one target device in response to reception of the mutated packets (page 19, lines 24-30, 40-page 20, line 2).

Kim fails to specifically disclose: 
identify a firmware flaw associated with the at least one target device in response to the feedback information.
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Kim, as taught by Hanes.
Hanes discloses a system and method for automated operation system installation, the system and method having:
identify a firmware flaw associated with the at least one target device in response to the feedback information (col. 12, lines 21-23, 30-33).
Given the teaching of Hanes, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Kim with the teachings of Hanes by identifying a firmware flaw. Hanes recites motivation by disclosing that firmware flaws are identified in response to information in order be able to fix the errors (col. 12, lines 29-37). It is obvious that the teachings of Hanes would have improved the teachings of Kim by identifying a firmware flaw so that error can be fixed.

As to claims 3 and 13, Kim discloses:
wherein the wireless front end is a software defined radio (SDR) (page 16, lines 12-14).

As to claims 6 and 15, Kim discloses:
wherein the mutated packets are generated by fuzzing GSM or GPRS Layer 3 message frames (page 16, lines 36-37).

As to claims 7 and 16, Kim discloses:
wherein the processing circuitry is configured to obtain the device state of the at least one target device prior to generating the mutated packets (page 13, line 39).

As to claims 8 and 17, Kim discloses:
wherein the processing circuitry is communicatively coupled to the at least one target device via a wired connection (page 16, line 11).

As to claims 9 and 18, Kim discloses:
wherein the feedback information comprises logs, packets or a combination thereof (page 19, lines 24-30, 40-page 20, line 2).

As to claim 10, Kim discloses:
wherein the processing circuitry comprises a processor and memory, and a security analysis application executed by the processor causes the processing circuitry to generate the mutated packets, provide the mutated packets for transmission, and identify the firmware flaw (page 18, lines 41-45).

Claim(s) 2, 4, 5, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hanes as applied to claims 1 and 11 above, and further in view of Holtmanns et al. (WO 2010/150047 A1 and Holtmanns hereinafter).
As to claims 2 and 12, Kim in view of Hanes fails to specifically disclose:
wherein the wireless front end is a cellular base station.
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Kim in view of Hanes, as taught by Holtmanns.
Holtmanns discloses a system and method for device rehabilitation management, the system and method having:
wherein the wireless front end is a cellular base station (page 13, lines 31-33).
Given the teaching of Holtmanns, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Kim in view of Hanes with the teachings of Holtmanns by using a cellular base station. Holtmanns recites motivation by disclosing that using a cellular base station allows for multiple devices such as mobile devices to communicate with one another (page 13, lines 31-33). It is obvious that the teachings of Holtmanns would have improved the teachings of Kim in view of Hanes by using a cellular base station in order to allow for mobile devices to communicate with each other.

As to claims 4 and 14, Kim in view of Hanes fails to specifically disclose:
wherein the at least one target device comprises a cellular device.
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Kim in view of Hanes, as taught by Holtmanns.
Holtmanns discloses:
wherein the at least one target device comprises a cellular device (page 6, lines 1-2).
Given the teaching of Holtmanns, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Kim in view of Hanes with the teachings of Holtmanns by using a cellular device. Please refer to the motivation recited above with respect to claims 2 and 12 as to why it is obvious to apply the teachings of Holtmanns to the teachings of Kim in view of Hanes.

As to claim 5, Kim in view of Hanes fails to specifically disclose:
wherein the cellular device is a cellular telephone.
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Kim in view of Hanes, as taught by Holtmanns.
Holtmanns discloses::
wherein the cellular device is a cellular telephone (page 6, lines 1-2).
Given the teaching of Holtmanns, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Kim in view of Hanes with the teachings of Holtmanns by using a cellular telephone. Please refer to the motivation recited above with respect to claims 2 and 12 as to why it is obvious to apply the teachings of Holtmanns to the teachings of Kim in view of Hanes.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ahonen (WO 03/107700 A1) discloses a system and method for programming updates from a network unit to a mobile device.
Chattopadhyay et al. (US Patent 11,349,963 B1) discloses a system and method for detecting anomalies of server and client.
Chiou (US Patent 9,436,491 B1) discloses a system and method for testing hardware device based on a virtual machine.
Jang (US 2022/0075543 A1) discloses a system and method for setting a firmware.
Jha et al. (CN 101233769 A) discloses a system and method for managing firmware verification on a wireless device.
Kim et al. (US 2015/0350235 A1) discloses a system and method for fuzzing network.
Kulick et al. (US 2019/0332481 A1) discloses a system and method for detection and prevention, and recovery of software execution failure.
Partlow et al. (US 2020/0371976 A1) discloses a system and method for program interrupt code conversion.
Putri et al. (WO 2014/182159 A1) discloses a system and method for providing a maintenance interface on wireless device in the event of firmware up-grade failure.
Maruyama (WO 2012/049757 A1) discloses a system and method for content data playback device and update management.
Oriol et al. (WO 2015/047112 A1) discloses a system and method for sharing embedded hardware resources.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH SU/Primary Examiner, Art Unit 2431